Citation Nr: 1722281	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary 
to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:  Michelle A. Marshall, Attorney at Law	


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1989.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The VA RO in Cleveland, Ohio currently has jurisdiction over the Veteran's claims file.  

In June 2011, the Veteran testified at a Board hearing.  A transcript of that proceeding is of record.  In February 2013, the Board remanded the claim to the RO, to determine the nature and etiology of the Veteran's knee disability.  

In October 2014, the issue was again remanded by the Board for further development.  The appeal has been returned to the Board for appellate jurisdiction.  

Following the departure of the Veterans Law Judge (VLJ) who presided over his June 2011 Board hearing, the Veteran in February 2017 was provided with the opportunity to receive a new hearing, presided over by a different VLJ.  To date, the Veteran has not responded.  Therefore, the Board will adjudicate the claim.  

FINDING OF FACT

The Veteran's current left knee disability was not incurred or aggravated in service nor was it secondary to the service-connected right knee.


CONCLUSION OF LAW

Service connection for a left knee disorder, to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist  

VA's duty to notify was satisfied by July 2008 and April 2013 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in November 2008, July 2014, and August 2015, with a supplemental opinion provided in September 2016.  As discussed in more detail below, the VA examinations include a review of the Veteran's service, post-service history, clinical findings, and diagnoses.  The findings were supported by medical rationale.  Combined together, the examinations are adequate for adjudication purposes.  McLendon v. Nicholson, 20 Vet. App. 79; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his attorney has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  
In its October 2014 remand, the Board directed the RO to obtain a supplemental medical opinion to the July 2014 VA examination addressing a secondary service connection theory proffered by the Veteran.  An adequate medical opinion was provided in August 2015 with a supplemental opinion in September 2016.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  


II.  Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001)

III.  Analysis

The Veteran's left patellofemoral syndrome (PFS) knee disability was diagnosed during the appeal period.  He asserts that his disability started in service.  There is nothing in the record to show that assertion is not credible.  At issue in this case is whether there is a nexus between PFS of his left knee and active service and/or whether the PFS of his service-connected right knee caused or aggravated the PFS of his left knee.  

A.  Direct Service Connection

With regard to direct service connection, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  A June 2008, diagnosis of bilateral PFS, with the left worse than the right, by the Veteran's private physician, Dr. S. C.  Additionally, a November 2008 VA joint examination and an August 2015 C & P examination both provided a diagnosis of bilateral PFS.  Thus, the Veteran has satisfied the first element of a service connection claim.  

A service treatment record (STR) dated in December 1988 indicates that the Veteran was seen for a sprained left ankle and pulmonary edema (PE) of the left foot.  The attending physician noted that the Veteran had no edema, no effusion and no ecchymosis associated with the left foot.  The Veteran was diagnosed with overuse syndrome of the left foot and was given Motrin tablets and told to do light duty for 30 days.  

A January 1989 separation examination revealed that the Veteran's lower extremities were normal.  The examiner noted nothing afoul with the Veteran's left knee.  

Post service and private treatment records find the Veteran complaining of bilateral PFS.  In June 2008, the Veteran indicated to his private physician, after he was observed using a cane to support his left knee, that he had been having problems since he was in the Marines in 1989 when he was subjected to repetitive jumping.  He further acknowledged that his knees have been painful ever since, particularly the left knee.  Hence, the in-service incurrence element of service connection is met.  

Regarding the etiology of his claim, the Veteran was afforded a VA examination in November 2008.  The examiner diagnosed the Veteran with bilateral PFS.  The examiner concluded that there is no evidence of any current knee problems that "...were caused by or exacerbated this [V]eteran's period of service."  The Board finds this examination inadequate for it failed to address the etiology of the Veteran's left knee PFS as well as to conform its opinion and rationale to the probative documented evidence of record.   

In a July 2014 examination, the examiner concluded that the Veteran's only symptom of PFS was for the right knee, over 25 years ago in service.  He further concluded that it is less likely that the current diagnosis of PFS is related to complaints in service, but rather natural age progression since it is bilateral.  Here too, the Board finds this medical opinion inadequate.  A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 201(2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  The examiner failed to address the Veteran's competent complaints of continuing pain in his knees after service.  Finally, the examiner did not provide an opinion as to whether the Veteran's left knee disability developed or worsened a result of his right knee problem.  

In an August 2015 VA examination, the examiner concluded that the Veteran's left knee PFS was not a result of injury in service.  Further, he added the left knee disability is separate and not related to [the Veteran's] complaints in service of the right knee. "Left knee not injur[ed] in service now has pfs left knee as well, it is at least as likely that the right knee complaints are the same as in service due to ongoing problems, the left knee is separate and not related to complaints in service of the right knee."  In a September 2016 supplemental opinion, the examiner reiterated that that the left knee is a separate condition and [there was] no injury in service.  He opined that "it is least likely that the left knee is related to service or aggravated beyond normal by the right knee condition."  The September 2016 addendum opinion provides probative evidence against the claim with regard to direct service connection.  

PFS is not a chronic condition as set forth in 38 C.F.R. § 3.309 (a) (2016).  Therefore, the theory of continuity of symptomatology is not applicable in this case. 38 C.F.R. § 3.303 (a),(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is competent to describe observable symptoms such as his knees locking and popping.  Because there is no universal rule as to competence on this issue, the Board must determine on a case by case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  However, the specific issue in this case is whether the Veteran's current diagnosis of PFS of the left knee is related to service falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d 1372.  

Determining the etiology of PFS requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  PFS was diagnosed using medical testing that required interpretation by a medical professional.  The internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills to provide an etiology opinion.  As a result, the probative value of his lay assertions is given little weight.  The August 2015 and September 2016 VA opinions outweigh the Veteran's lay opinion.  For those reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for PFS.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Secondary Service Connection

The Veteran theorizes that the PFS of the left knee was caused by or exacerbated by the PFS of his service-connected right knee.  

Here the July 2014 examination concluded that the Veteran's bilateral PFS symptomology indicate that "it is less likely that the current [PFS] is related to complaints in service, but rather natural age progression since it is bilateral."  Additionally, the August 2015 examiner concluded that the "the left knee is [a] separate [disability] and is not related to complaints in service of the right knee."  

The September 2016 supplemental opinion is more probative to the secondary connection aggravation theory.  Here, Dr. A. S., who conducted the July 2014, and the August 2015 examinations, concluded that it is less likely than not that the Veteran's left knee PFS disability is related to the right knee disability.  Specifically, the examiner stated in his September 2016 supplemental opinion that that "there is no evidence that the left knee was aggravated beyond normal by the right knee condition."  The Board finds that the September 2016 VA supplemental opinion is probative evidence regarding the aggravation prong of a secondary service-connection claim.  

The Veteran through his attorney, in September 2016, argues that since injury of the right knee in service, "he has favored the right knee causing problems with the left knee."  While the Veteran in this case is competent to identify his knees lock[ing] and catch[ing], pain in his left knee and lack of mobility thereof, he is not competent to identify its etiology.  The etiology of his left knee PFS requires medical inquiry into biological processes and anatomical relationships.  Here, he is not shown to have had the training or expertise necessary to make such a determination.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Furthermore, the Veteran's lay assertions are outweighed by the clinical evidence of record, which does not support the lay assertion of right knee PFS causing left knee disability.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinsecki 700 F.3d at 1344 (2012).  In this case, the VA medical examiner in August 2015 reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion relying on medical training, knowledge, and expertise.  The examining physician, in September 2016, provided a rationale in support of his opinion.  Accordingly, the preponderance of the evidence is against the Veteran's secondary service connection claim for a left knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability, is denied. 




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


